     Case 2:20-cv-01218-DSF-PLA Document 63 Filed 03/08/21 Page 1 of 1 Page ID #:226



1

2

3

4

5

6

7

8                                      UNITED STATES DISTRICT COURT
9                                    CENTRAL DISTRICT OF CALIFORNIA
10                                            WESTERN DIVISION
11

12    THOMAS DRUMM,                                 )   No. CV 20-1218-DSF (PLA)
                                                    )
13                            Plaintiff,            )   ORDER ACCEPTING MAGISTRATE
                                                    )   JUDGE’S REPORT AND
14                      v.                          )   RECOMMENDATION
                                                    )
15    CDCR, et al.,                                 )
                                                    )
16                            Defendant(s).         )
                                                    )
17

18          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Second Amended Complaint, all
19    the records and files herein, and the Magistrate Judge’s Report and Recommendation. The Court
20    accepts the recommendations of the Magistrate Judge.
21          ACCORDINGLY, IT IS ORDERED:
22          1.        The Report and Recommendation is accepted.
23          2.        Defendants’ Motion for Judgment on the Pleadings (ECF No. 55) is granted.
24          3.        Judgment shall be entered consistent with this Order.
25          4.        The clerk shall serve this Order and the Judgment on all counsel or parties of record.
26

27            March 8, 2021
      DATED: ___________________________                 ______________________________________
                                                           ___________________
                                                           _                ___________
                                                                            __        _____
                                                              HONORABLE DALE S S. FISCHER
28                                                           UNITED STATES DISTRICT JUDGE
